In so far as this motion calls for a finding of facts about which there is no dispute, such as the dates of filing the original and amended petitions, and the contents of the deed *Page 136 
of trust copied in the record, it seems to be founded upon a misconception of the duties of this court.
In so far as it complains of the findings made as being improper deductions from the evidence, it seems to be founded upon a misconception of the contents of this record, so much so that we deem it proper, in view of the great length of the motion, and numerous statements therein made of that character, to invite attention to one, at least, of these several misleading statements.
The third contention of the motion is, that "the court erred in its finding that J.W. Carter accepted under said mortgage, as there is and was no proof that he ever saw or heard of the mortgage until after appellant levied its writ," etc.
Witness Kirkland, who drew the mortgage, after testifying that Carter had expressly authorized him (Kirkland) to accept for him (Carter) under the deed of trust, further testified, "I accepted for J.W. Carter." This was all prior to any levies. This testimony was uncontradicted, and placed, we think, the matter of acceptance, so far as Carter was concerned, beyond any sort of controversy.
The contention that appellant occupied a better position as an attaching creditor, in resisting the suit of the trustee, because at the time appellant's levy was made the trustee had already been dispossessed under prior levies, is clearly untenable. His right to the possession entitled him to recover the goods, or their value, as against any creditor having an attachment levied by a method not authorized by law. Willis v. Satterfield, 20 S.W. Rep., 155.
Adhering to the conclusions of law and fact heretofore filed, we overrule the motion.
Overruled.
Writ of error refused.